Exhibit Church & Dwight Co., Inc. News Release Contact: Matthew T. Farrell Chief Financial Officer 609-683-5900 CHURCH & DWIGHT REPORTS 2$2.46 PER SHARE EARNINGS PER SHARE UP 19% ON HIGHER SALES FREE CASH FLOW OF $200 MILLION PRINCETON, NJ, FEBRUARY 5, 2008 –Church & Dwight Co., Inc. (NYSE:CHD) today announced that full-year 2007 sales increased 14% to $2,220.9 million from $1,945.7 million in 2006.Organic sales growth for 2007 was approximately 5%, adjusting for revenue related to acquisitions and foreign exchange.Earnings per share were up 19% to $2.46 compared to $2.07 in the prior year.Cash flow from operations increased 34% to $249 million compared to $186 million in 2006, and free cash flow (cash from operations less capital expenditures) was up 44% to $200 million versus $139 million in the prior year. James R.
